DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 August 2022 has been entered.

Claim Status
Claims 1, 41, and 44 are amended. Claims 4-13, 21-30, 35, 37-40, 45, 46, 51-56, 63, 64, and 66 are cancelled. Claims 41-44, 47-50, and 57-60 are withdrawn due to an earlier restriction requirement.
Claims 1-3, 14-20, 31-34, 36, 61, 62, 65, 67, and 68 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments filed 30 August 2022, with respect to the rejection(s) of claim(s) 1-3, 14-20, 31-34, 36, 61, 62, 65, 67, and 68 under USC 112(a) have been fully considered and are persuasive. The amendments to specify the catalyst more fully overcome the previous 112(a) rejections. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art in view of the amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
With regard to claim 1, the claim recites “the etched metal-loaded zeolite…” However, in the current amendment, the words “zeolite” and “metal-loaded” have been deleted and replaced with the specific zeolite “ZSM-5” and the specific metals “Cu and Pt”. Thus, for consistency, the phrasing of “metal-loaded zeolite” should be changed to reference the specific ZSM-5 and specific metals. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “wherein the metal is in the form of nanoparticles…” However, in the current amendment, the term “metal” has been replaced with the specific metals Cu and Pt. It is unclear from this phrasing if “the metal” refers to only one of the two specific metals listed, or if both metals should be in the form of nanoparticles. Thus, claim 1 is indefinite.
For purposes of examination, the Examiner will consider that “the metal” is intended to refer to both Cu and Pt as nanoparticles. Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-20, 32-34, 36, 61, 62, 65, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Cortright et al. (US 2010/0076233) in view of Corma et al. (US 2012/0178981) and as evidenced by Luo et al. (Green Chemistry).
With regard to claims 1, 65, and 68, Cortright teaches a method for producing paraffins from oxygenated hydrocarbons (paragraph [0009]), comprising the following steps:
a) dehydration of C2+ oxygenates to olefins (paragraph [0109]), where the oxygenates include ethanol (paragraph [0012]) and the olefins include C2 olefins (ethylene) (paragraph [0111]) in the presence of a catalyst comprising a metal which is Ni on a support which is a mixture of silica and alumina (paragraphs [0112], [0136]) .
b) contacting the C2 olefins from the dehydration step with a catalyst to produce C6+ paraffins (paragraph [0120]) where the catalyst comprises a pentasil ring-containing zeolite comprising a combination of Cu and Pt (paragraph [0121]). One of ordinary skill in the art would know that ZSM-5 is a pentasil zeolite. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select ZSM-5 as the zeolite of Cortright, because Cortright teaches a pentasil zeolite and ZSM-5 is a well-known pentasil zeolite in the art.
c) separating and recovering the C6+ paraffin product (paragraph [0150]).
Cortright does not specifically teach that the pentasil zeolite is an etched metal-loaded zeolite. 
Corma teaches a process for conversion of alkenes to hydrocarbons in the diesel range (paragraph [0001]), comprising the following:
b) contacting the C2 alkenes with a catalyst to produce a hydrocarbon fraction boiling in the diesel range (paragraph [0031]). Corma further teaches that the catalyst comprises a modified zeolite which is ZSM-5 (paragraph [0012]) and which is modified by contacting the zeolite with an aqueous sodium hydroxide (etching) solution to remove silicon from the structure (paragraphs [0014]-[0015]). Corma also teaches that the modified zeolite then may further comprises at least one metal including Cu and Group VIII metals which can be added by impregnation by the incipient wetness technique (wet impregnation) (paragraph [0021]). Corma additionally teaches that the modified zeolite has improved catalyst lifetime and selectivity (paragraph [0006]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the modified ZSM-5 catalyst of Corma as the ZSM-5 zeolite of Cortright, because each of Cortright and Corma teach conversion of C2 olefins to diesel range hydrocarbons (Cortright paragraph [0056], Corma paragraph [0001]) with a ZSM-5 catalyst comprising copper and a Group VIII metal, and Corma teaches that modifying the ZSM-5 catalyst with a basic solution of NaOH provides a catalyst with improved catalyst lifetime and selectivity (paragraph [0006]). 
Cortright in view of Corma does not specifically teach that the metals added by incipient wetness impregnation are nanoparticles.
	Luo teaches zeolite-supported metal catalysts (Title). Luo further teaches that there are many methods for adding the metal to the zeolite, including impregnation (page 3747, Table 1). Luo teaches that it is known that metal nanoparticles are usually formed upon post-treatment of a catalyst, that at times larger nanoparticles are formed by agglomeration of the metal species (page 3748, second column), and that most metal/zeolite catalysts which are synthesized by traditional impregnation methods result in metal nanoparticles on the zeolite (page 3755, first column). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the metals added by impregnation of Corma are nanoparticles as claimed, because Corma teaches addition of metals to a zeolite catalyst by impregnation, and Luo teaches that it is known that metal nanoparticles are usually formed upon post-treatment of a catalyst, that at times larger nanoparticles are formed by agglomeration of the metal species (page 3748, second column), and that most metal/zeolite catalysts which are synthesized by traditional impregnation methods result in metal nanoparticles on the zeolite (page 3755, first column). 
	Alternatively, Corma teaches a similar catalyst comprising metals which are added by incipient wetness impregnation (paragraph [0021]). The instant specification teaches that in an embodiment, the metals are loaded on the zeolite by wet impregnation (instant specification paragraph [0096]). Therefore, one of ordinary skill in the art would reasonably conclude that the metals added to the zeolite of Corma are nanoparticles as claimed, because both Corma and the instant application teach adding the metals by wet impregnation and the instant application teaches that the metals are nanoparticles, absent any evidence to the contrary.
	Cortright teaches that the product is C6+ paraffins (paragraph [0120]) and teaches that the specific C6+ produced depends on various factors (paragraph [0122]). Thus, while Cortright does not explicitly teach that the product comprises less than 0.1 wt% benzene, less than 35 vol% aromatics, and more than 50 wt% hydrocarbons having at least 5 carbon atoms, one of ordinary skill in the art would find it obvious to optimize the various factors to produce the desired C6+ paraffins as taught by Cortright. Thus, the amounts of benzene, aromatics, and hydrocarbons having at least 5 carbon atoms are result-effective variables, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to produce a product comprising less than 0.1 vol% benzene, less than 35 vol% aromatics, and more than 50 wt% C5 hydrocarbons as claimed in instant claims 1, 65, and 68, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claims 2 and 61, Cortright teaches that the temperature for the dehydration is 100-500°C (paragraph [0118]), which overlaps the ranges of 300-550°C and 350-450°C of instant claims 2 and 61. While Cortright does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 3 and 62, Cortright teaches that the temperature for the second step is about 100 to 300°C (paragraph [0123]). This overlaps the ranges of 300-500°C and 300-400°C of instant claims 3 and 62. While Cortright does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. See MPEP 2144.05
	With regard to claim 15, Cortright teaches that the feed to the dehydration reaction comprises recycled alcohols (paragraph [0012]).
	With regard to claim 16, Cortright does not explicitly teach recycling a specific amount of the product. However, Cortright teaches that the supplemental materials enhance the reaction or drive it to production of the desired reaction products (paragraph [0139]). Thus, Cortright teaches that the amount of recycle is a result effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to recycle 1-50 wt% of the product as claimed in instant claim 16, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claims 17-20, Corma teaches the silica removal takes place by using a 0.2M NaOH solution at 80°C for 30 minutes (paragraph [0040]). It is well known in the art that 0.2M NaOH has a strongly basic pH, which is within the range of greater than 8 of instant claim 17. The temperature is within the range of 20-95°C of instant claim 20, and the time is within the range of 5 min to 5 hours of instant claim 19.
	With regard to claims 32 and 33, Cortright teaches that the process is continuous or batch (paragraph [0144]).
	With regard to claim 34, Corma teaches that the modified ZSM-5 catalyst can be regenerated (paragraph [0009]).
	With regard to claim 36, Cortright teaches that the reactor system comprises a single reactor vessel comprising both the dehydration bed and the second catalyst bed in stacked formation (paragraph [0047])
	With regard to claim 67, Cortright teaches that each reaction takes place at 0 to 900 psia and 0 to 1200 psig, respectively (paragraphs [0118], [0123]). These ranges overlap the amount of atmospheric pressure (14.7 psi). While Cortright does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cortright et al. (US 2010/0076233) in view of Corma et al. (US 2012/0178981) as applied to claim 1 above, and further in view of Yeh et al. (US 2010179359).
With regard to claim 14, Cortright in view of Corma teaches the method above, where oxygenated hydrocarbons (alcohols) are recycled to the process as supplemental materials where appropriate (paragraphs [0139], [0142]).
Cortright does not specifically teach that the alcohols can be recycled to the second reaction step (added to the mixture resulting from step a). However, Yeh teaches that alkylation of isoparaffins is carried out in the presence of olefins and/or alcohols (paragraph [0038]) where suitable alcohols include ethanol (paragraph [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle the oxygenated hydrocarbons including ethanol to the second reaction step as an appropriate location for recycle, because Cortright teaches that the oxygenated hydrocarbons can be recycled anywhere in the reaction process that is appropriate (paragraphs [0139], [0142]), and Yeh teaches that alcohols are suitable for alkylation of paraffins (paragraph [0038]).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Cortright et al. (US 2010/0076233) in view of Corma et al. (US 2012/0178981) as applied to claim 1 above, and further in view of Cortright (US 7,767,867).
Below, Cortright et al. (US 2010/0076233) is referred to as Cortright ‘233 and Cortright (US 7,767,867) is referred to as Cortright ‘867.
With regard to claim 31, Cortright ‘233 in view of Corma teaches the process above. Cortright ‘233 further teaches that the oxygenates are derived from biomass hydrocarbons such as sugars (paragraph [0069]).
Cortright ‘233 in view of Corma does not explicitly teach purifying the oxygenates to remove at least one substance.
Cortright ‘867 teaches a process for producing alcohols from oxygenated feeds (column 3, lines 8-10). Cortright ‘867 further teaches purifying the product by passing to a finishing separator to separate the desired product from unreacted starting material (column 22, lines 46-50). Cortright ‘867 also teaches that the starting material comprises sugars (column 3, line 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the step of purifying the oxygenates which are alcohols of Cortright ‘233, because Cortright ‘233 and Cortright ‘867 each teach that alcohols are produced from biomass including sugars, and Cortright ‘867 teaches that it is known to purify the alcohols by removing unreacted starting material, which includes sugars (column 3, lines 28). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                       

/Renee Robinson/Primary Examiner, Art Unit 1772